   Case: 1:21-cv-00401-MRB Doc #: 11 Filed: 08/11/21 Page: 1 of 3 PAGEID #: 37




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 TRILLER FIGHT CLUB II, LLC,                     )    CASE NO. 1:21-cv-00401-MRB
                                                 )
               Plaintiff                         )    JUDGE MICHAEL R. BARRET
                                                 )
        vs.                                      )
                                                 )    PLAINTIFF’S APPLICATION FOR
  JERREN SWORDS,                                 )    ENTRY OF DEFAULT BY
                                                 )    DEFENDANT
               Defendant                         )


       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Triller Fight Club

II LLC (“Fight Club”) submits this application and request for the Clerk to enter the default of

Defendant Jerren Swords (“Defendant”) for his failure to plead or otherwise defend against the

Complaint filed and served by Fight Club upon Defendant on June 15, 2021 (ECF No. 6) as

provided by the Federal Rules of Civil Procedure, and as appears from the Court’s docket.



                                            /s/ Robert E. Chudakoff
                                            Robert E. Chudakoff (OH 0038594), Trial Attorney
                                            Paul J. Linden (OH 0083699)
                                            ULMER & BERNE LLP
                                            Skylight Office Tower
                                            1660 W. 2nd Street – Suite 1100
                                            Cleveland, Ohio 44113-1448
                                            Tel: (216) 583-7000
                                            Fax: (216) 583-7001
                                            rchudakoff@ulmer.com
                                            plinden@ulmer.com

                                                     and
Case: 1:21-cv-00401-MRB Doc #: 11 Filed: 08/11/21 Page: 2 of 3 PAGEID #: 38




                                 Farhad Novian (CA 118129)
                                 Michael O’Brien (CA 277244)
                                 Alexander Brendon Gura (CA 305096)
                                   (all admitted pro hac vice)
                                 NOVIAN & NOVIAN, LLP
                                 1801 Century Park East, Suite 1201
                                 Los Angeles, California 90067
                                 Tel: (310) 553-1222
                                 Fax : (310) 553-0222
                                 farhad@novianlaw.com
                                 gura@novianlaw.com
                                 michaelo@novianlaw.com

                                 Attorneys for Plaintiff
                                 Triller Fight Club II, LLC




                                    2
    Case: 1:21-cv-00401-MRB Doc #: 11 Filed: 08/11/21 Page: 3 of 3 PAGEID #: 39




                                    CERTIFICATE OF SERVICE

                  I hereby certify that on August 11, 2021, the foregoing Plaintiff’s Application for

Entry of Default by Defendant was electronically filed. Notice of this filing will be sent to counsel

of record for all parties by operation of the Court’s Electronic Case Filing system. Parties and

their counsel may access this filing through the Court’s Electronic Case Filing System. A copy

was sent the same date by regular U.S. mail, postage prepaid, to the following unrepresented party:

              Jerren Swords, Defendant
              231 Nauvoo Pond Creek Road
              West Portsmouth, Ohio 45663




                                                /s/ Robert E. Chudakoff
                                                Robert E. Chudakoff (0038594)
                                                ULMER & BERNE LLP

                                                Trial Attorney for Plaintiff
                                                Triller Fight Club II LLC


200347437v1
45819.00000




                                                   3
